DETAILED ACTION
This office action is in response to application filed on 1/20/2021.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al (US 20170171302, hereinafter Seo).

As per claim 1, Seo discloses: A method of handling execution of high-availability (HA) process threads in an active-active storage node configuration, comprising: 
receiving notifications of functional statuses of processes or equipment associated with storage nodes in an active-active configuration; determining that an HA event has occurred on one of the processes or equipment associated with the storage nodes in the active-active configuration based on the received notifications; (Seo [0073]: “FIG. 12 monitors current I/O throughputs, data thread latencies and/or other storage system factors and conditions using (e.g.,) a control thread (S100′)”; [0074]: “Based on one or more of these monitored factors and conditions, a determination is made as to whether a connection should be migrated from its current data thread assignment to a different data thread assignment (S500). For example, the one or more monitored storage system factors and conditions may indicate that an improved core utilization rate may be achieved by migrating a particular connection between data threads. Various I/O throughput(s) or data thread latencies may be improved by migrating a particular connection between data threads. One or more of these connection migration determinations may be made using a control thread”.)
and in response to a request to execute a first HA process thread to address the HA event, performing one or more of refusing the request to execute the first HA process thread, servicing the request to execute the first HA process thread, aborting one or more HA process threads in execution, and postponing execution of the first HA process thread based on one or more dependencies defining conditions for the first HA process thread. (Seo [0075]: “When a determination is made to migrate a connection, the process of migrating the connection may be performed by a control thread (S600) running on a core of the processor subsystem 100. That is, the storage system 10 may use a control thread to essentially reassign a client connection such that subsequent I/O requests received from the connection are processed using the data thread to which the connection has been reassigned”; [0080]: “In response to the connection migration triggering event, a control thread may determine whether it is possible to reassign at least one connection (e.g., the ninth connection C09) from the data thread manifesting the triggering event (e.g., the first data thread DT_1) to a different data thread (e.g., the fourth data thread DT_4)”.)

As per claim 11, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 20, it is the non-transitory, computer-readable media variant of claim 1 and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 4, 7 and 12 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Kulkarni et al (US 20160277498, hereinafter Kulkarni).

As per claim 2, Seo did not disclose:
The method of claim 1 further comprising: specifying a set of parameters and a set of executable steps for the first HA process thread, the set of parameters including the one or more dependencies defining the conditions for the first HA process thread and an abort policy specifying rules regarding whether or when to abort the one or more HA process threads in execution
However, Kulkarni teaches:
The method of claim 1 further comprising: specifying a set of parameters and a set of executable steps for the first HA process thread, the set of parameters including the one or more dependencies defining the conditions for the first HA process thread and an abort policy specifying rules regarding whether or when to abort the one or more HA process threads in execution. (Kulkarni [0034])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kulkarni into that of Seo in order to specify a set of parameters and a set of executable steps for the first HA process thread, the set of parameters including the one or more dependencies defining the conditions for the first HA process thread and an abort policy specifying rules regarding whether or when to abort the one or more HA process threads in execution. Seo teaches migrating connection between data threads to optimize the performance, one of ordinary skill in the art can easily see that rules that govern when to abort the migration can be useful to negate potential negative impacts that might arise, such combination would enhance the overall appeals of the references by improve the resiliency of the system and is therefore rejected under 35 USC 103.

As per claim 3, Seo and Kulkarni further teach:
The method of claim 2 further comprising: in response to the request to execute the first HA process thread not being refused, allocating a first HA process thread object representing the first HA process thread; and adding the first HA process thread object to a persistent database. (Kulkarni [0032]) 

As per claim 4, Seo and Kulkarni further teach:
The method of claim 3 further comprising: checking the specified rules in the abort policy; and aborting one or more of the HA process threads in execution based on the specified rules. (Kulkarni [0034]) 

As per claim 7, Seo and Kulkarni further teach:
The method of claim 3 further comprising: checking the specified rules in the abort policy; and aborting all of the HA process threads in execution based on the specified rules. (Kulkarni [0034])  

As per claim 12, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 4 and is therefore rejected under the same rationale.

Claim(s) 5, 6, 8 – 10 and 15 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo and Kulkarni, and further in view of Brooker et al (US 20160269313, hereinafter Brooker).

As per claim 5, Seo and Kulkarni did not disclose:
The method of claim 4 further comprising: checking the dependencies defining the conditions for the first HA process thread with regard to one or more other HA process threads represented by other HA process thread objects in the persistent database
However, Brooker teaches:
The method of claim 4 further comprising: checking the dependencies defining the conditions for the first HA process thread with regard to one or more other HA process threads represented by other HA process thread objects in the persistent database. (Brooker [0063]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Brooker into that of Seo and Kulkarni in order to check the dependencies defining the conditions for the first HA process thread with regard to one or more other HA process threads represented by other HA process thread objects in the persistent database. Kulkarni has shown that the claimed steps are merely commonly known and used methods to optimize the migration, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

As per claim 6, Seo, Kulkarni and Brooker further teach:
The method of claim 5 further comprising: in response to the dependencies dictating an order in which the first HA process thread and the other HA process threads are to be executed, performing the postponing of the execution of the first HA process thread to satisfy the dependencies. (Brooker [0063]) 

As per claim 8, Seo and Kulkarni did not disclose:
The method of claim 7 further comprising: checking the dependencies defining the conditions for the first HA process thread with regard to one or more other HA process threads represented by other HA process thread objects in the persistent database; and in response to the dependencies dictating an order in which the first HA process thread and the other HA process threads are to be executed, performing the postponing of the execution of the first HA process thread to satisfy the dependencies.
However, Brooker teaches:
The method of claim 7 further comprising: checking the dependencies defining the conditions for the first HA process thread with regard to one or more other HA process threads represented by other HA process thread objects in the persistent database; and in response to the dependencies dictating an order in which the first HA process thread and the other HA process threads are to be executed, performing the postponing of the execution of the first HA process thread to satisfy the dependencies. (Brooker [0063]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Brooker into that of Seo and Kulkarni in order to check the dependencies defining the conditions for the first HA process thread with regard to one or more other HA process threads represented by other HA process thread objects in the persistent database; and in response to the dependencies dictating an order in which the first HA process thread and the other HA process threads are to be executed, performing the postponing of the execution of the first HA process thread to satisfy the dependencies. Kulkarni has shown that the claimed steps are merely commonly known and used methods to optimize the migration, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103
 
As per claim 9, Seo, Kulkarni and Brooker further teach:
The method of claim 8 further comprising: for each respective HA process thread from among the one or more other HA process threads represented by the other HA process thread objects in the persistent database, determining one or more of whether a request to execute the respective HA process thread should be refused and whether execution of the respective HA process thread should be postponed as necessary to satisfy its dependencies. (Brooker [0063]) 

As per claim 10, Seo, Kulkarni and Brooker further teach:
The method of claim 9 further comprising: having determined whether the request to execute the respective HA process thread should be refused or whether the execution of the respective HA process thread should be postponed, initiating execution of the first HA process thread. (Brooker [0063]) 

As per claim 15, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the system variant of claim 8 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 9 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 10 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brock et al (US 20140344824) teaches determining whether or not an executing task can be interrupted by a first task, and either continuing executing of the task or interrupt the task;
Mishaeli et al (US 20170228233) teaches an execution unit in response to the instruction, is to: (a) suspend execution of a user-level thread, from which the instruction is to have been received; (b) transition a logical processor, on which the user-level thread was to have been running, to the indicated first alternate state; and (c) resume the execution of the user-level thread, when the logical processor is in the indicated first alternate state, with a latency that is to be less than half a latency that execution of a thread can be resumed when the logical processor is in a halt processor power state;
Easterling et al (US 20190190778) teaches LCMs of the nodes may automatically perform maintenance for the platform, including, for example, identifying and performing periodic platform maintenance tasks, identifying and remediating failures, etc. For example, each node's LCM may monitor the status of the system, and, in response to a failure event (such as the failure of a service) that might require a remediation action (such as restarting the service on another node), the LCMs of the nodes may decide via distributed decision making which node should take the action. As another example, each node's LCM may monitor a platform maintenance task queue, and the LCMs of the nodes may decide via distributed decision making which node should perform which platform maintenance task. Thus, in some examples, no significant manual intervention is needed for such maintenance of the system


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196